DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group IV, claims 1, 3 and 7, in the reply filed on 12-3-20 is acknowledged.
Claims 2, 4-6 and 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-3-20.
Claims 1-14 are pending.  Claims 1, 3 and 7 are under consideration.

Claim Objections
Claim 3 is objected to because of the following informalities:  There are two “an oligodendroglioma” in claim 3, i.e. item c) and item g).  Removing one of the duplicate would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.


Nature of the invention: 
A method of treating glioma comprising a) identifying a patient suffering from glioma, b) obtaining amniotic fluid, c) extracting from said amniotic fluid a population of cells with ability in inhibiting neoplastic activity of glioma or other brain neoplasms, d) expanding said amniotic fluid cells to increase the number of cells while maintaining said ability inhibiting neoplastic activity of glioma, optionally treating said cell under conditions resembling the tumor microenvironment, and e) administering said expanded amniotic fluid derived cells into a patient suffering from glioma. 

The state of the prior art: 


The breadth of the claims: 
The claims encompass using amniotic fluid derived cells with unknown phenotypes and the amniotic fluid derived cells are isolated from numerous different organisms to treat numerous different gliomas or other brain neoplasms in a patient via various administration routes, wherein the administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses 2-5 ml of fresh amniotic fluid was harvested from women undergoing routine amniocentesis at 16-21 weeks of pregnancy.  Second trimester amniotic fluid contained about 1-2x104 live cells/ml.  The cells were pelleted and cultured in multipotent amniotic fluid/fetal stem cells “MAFSC” medium on fibronectin coated culture dishes.  On average, 0-1 adherent colonies grew out per 2x104 live cells seeded.  A sample of 5 ml of fresh 
The specification fails to provide adequate guidance and evidence for how to treat various gliomas or other brain neoplasms in a patient by administering to the patient the expanded amniotic fluid derived cells isolated from numerous different organisms via various administration routes.

The unpredictable nature of the art:
The claims encompass using amniotic fluid derived cells with unknown phenotypes and the amniotic fluid derived cells are isolated from numerous different organisms to treat numerous different gliomas in a patient via various administration routes.  The specification only discloses isolation of amniotic fluid derived cells from amniotic fluid of a particular women undergoing routine amniocentesis at 16-21 weeks of pregnancy and the cells were cultured in multipotent amniotic fluid/fetal stem cells “MAFSC” medium.  The specification fails to disclose what kind of cells the amniotic fluid derived cells are and what would be the phenotype or biological function of those amniotic fluid derived cells.  The specification only discloses culturing the amniotic fluid derived cells in vitro but fail to provide any guidance and evidence for how to treat a patient with various types of glioma as recited in the claims with the isolated amniotic fluid derived cells obtained from numerous different organisms via various administration routes in vivo and whether administration of the amniotic fluid derived cells to the patient would be 
Amniotic fluid derived cells obtained from numerous different organisms would differ from each other in their phenotype, such as cell surface markers, and in their biological functions for treating various types of glioma or other brain neoplasms in vivo.  Different culturing medium and culturing conditions would result in different types of cells having different phenotypes and biological functions.  It is unclear whether any of the amniotic fluid derived cells obtained from numerous different organisms under different culturing medium and culturing conditions would have the ability to inhibit neoplastic activity of glioma or any other type of brain neoplasms.  There is no evidence of record that shows the amniotic fluid derived cells obtained from numerous different organisms would have the ability to inhibit neoplastic activity of glioma or any other type of brain neoplasms for treating the glioma and other brain neoplasms in vivo via various administration routes.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the instantly claimed invention.
The claims read on cell therapy or cell transfer in vivo.  The art of delivering cells to treat various type of gliomas or other brain neoplasms in vivo via various administration routes was unpredictable before the effective filing date of the claimed invention.  The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.  There are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, and 
Wu et al., 2012 (Aging Research reviews, Vol. 11, p. 32-40) reports that in the field of stem cell treatment of myocardial infarction, many problems still remain to be resolved such as the best delivery method for transplantation of cells to the injured myocardium and the issue of how to optimize the delivery of targeted cells is of exceptional clinical relevance (e.g. Abstract).  Wu discussed about different cell delivery strategies.  “[T]he efficacy of intravenous delivery of stem cells is largely limited by entrapment of the donor cells in the lungs and other organs and eliminated by the reticulo-endothelial system” (e.g. p. 33, right column, 1st full paragraph).  For intracoronary artery infusion, “controversy remains in the positive effects of intracoronary cell delivery in patients with MI” (e.g. p. 34, bridging left and right columns).  Wu points out remaining hurdles of cell delivery methods.  “Transplanted cells must survive, and integrate into the host myocardium in order to provide beneficial effects in ischemic heart disease... However, to date only limited survival of stem cells has been observed following delivery to the infarcted heart.  After intracoronary delivery of autologous BMCs, only 1-2% of transplanted cells could nd paragraph).  “[A]bout 44% of transplanted skeletal myoblasts survived only 10 min in the infracted myocardium, a figure that had steadily decreased to 15% by 24 h and 8% by 3 days… The significant stem cell death in the ischemic myocardium is largely due to ischemia and ischemic-reperfusion injury; moreover, endogenous environmental factors, such as inflammatory response can directly cause the death of grafted cells.  Additionally, lack of functional coupling of transplanted cells with myocardial tissue aggravates the cell apoptosis and death" (e.g. p. 35, right column, last paragraph).
Wu concludes "[D]espite major advances made in delivering cells to the ischemic heart, suboptimal cell engraftment and survival remains as one of the major hurdles of current cell delivery methods.  In order to achieve actual cardiac regeneration, it is necessary to improve cell engraftment and survival... Although initial encouraging results have been achieved most of the experiments are limited to studies performed in small rodents. Therefore, further validation in large animal models is needed.” (e.g. p. 37, right column, last paragraph).  Thus, the stability of the cells during the delivery, the survival of the cells during the cell delivery, and whether sufficient host cell, such as autologous cells, can reach target sites to exert adoptive immunotherapy effect would determine the efficiency of the administered host cells to treat various cancers via various administration routes to provide therapeutic effect in treating various cancers in vivo. 
Further, Agrahari et al., 2017 (Expert Opinion on Drug Delivery, Vol. 14, No. 10, p. 1145-1162) states that drug delivery to the eye is challenging.  Conventional formulations are rd paragraph).  Agrahari also reports the challenges with cell transplantation approaches.  For cell delivery method, one needs to consider the inflammatory response triggered in cell transplantation, and therapeutic success of transplantation of stem cell-derived RPE cells may be limited unless the transplanted cells can adhere and survive for a long period (e.g. p. 1155, right column, section 5.2).  “The injection of the cell suspension leads to poor cell survival and engraftment which tend to form clusters.  Further, cells that do not integrate may secrete pro-apoptotic signals and create debris, causing further damage to the surrounding tissue.  The degeneration of AMD is accompanied by pathological changes to BM and direct RPE transplantation onto aged BM results in poor cell survival, and adhesion” (e.g. p. 1155, right column, section 5.3).  Similar to drug delivery, different factors and drawbacks 
In addition, Cheng et al., 2017 (Stem Cells International, Vol. 2017, Article ID 6305295, 10 pages) reports that exosomes are released in almost all types of extracellular fluids, and exosomal content greatly depends on cellular origin.  Exosomes derived from B lymphocytes containing MHCI, MHCII and T cell costimulatory molecules can stimulate T cell proliferation.  Cancer cell-derived exosomes contain gelatinolytic enzymes and other cell adhesion-related molecules to help tumor progression and metastasis (e.g. p. 2, left column, 1st paragraph).  MSC-derived exosomes function largely via the constant transfer of miRNAs and proteins (more than 900 species), resulting in the alteration of a variety of activities in target cells via different pathways (e.g. p. 2, right column, lines 1-14).  Cheng concludes that “while various clinical trials are underway to evaluate the safety and effectiveness of exosomes as therapeutic targets, many issues still remain… and how various loading and isolation strategies impact the potency of exosome-based drug delivery remain unanswered.  Therefore, there is an urgent need to closely examine the following aspects of exosomes: (1) natural therapeutic potential; (2) biogenesis mechanism; and (3) circulation kinetics and biodistribution.  There is still a long road ahead, from promising phenomenological observations to clinical applications (e.g. p. 8, left column, 1st paragraph).  It is noted that exosomes are similar to cells.
It appears that 1) there are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, blood-retina-blood (BRB) barrier, and blood-brain barrier 
As discussed above, amniotic fluid derived cells obtained from numerous different organisms would differ from each other in their phenotype, such as cell surface markers, and in their biological functions for treating various types of glioma or other brain neoplasms in vivo.  Different culturing medium and culturing conditions would result in different types of cells having different phenotypes and biological functions.  It is unclear whether any of the amniotic fluid derived cells obtained from numerous different organisms under different culturing medium and culturing conditions would have the ability to inhibit neoplastic activity of glioma or any other type of brain neoplasms.  It is also unclear what kind of effect the culturing conditions resembling the tumor microenvironment would have on the amniotic fluid derived cells regarding the cells’ ability to inhibit neoplastic activity of glioma or any other type of brain neoplasm.  It is unclear what components of the amniotic fluid derived cells would contribute to the ability to inhibit neoplastic activity of glioma or any other type of brain neoplasms.  If the proteins within the cells or the proteins that are secreted from the cells are the contributing 
Bryan et al., 2013 (http://www.elsevierblogs.com/currentcomments/?p=962, Implications of protein fold switching, p. 1-4) discusses unpredictability of the protein function from protein amino acid sequence and secondary structure.  Bryan points out “while most globular proteins populate relatively homogeneous conformational ensembles under physiological conditions, significant exceptions continue to emerge. Many biological processes involve extensive re-modeling of protein conformation, including switches from disordered to ordered states. Some natural proteins can even undergo large-scale transitions from one ordered state to another involving major shifts in secondary structure, repacking of the protein core, and exposure of new surfaces.”  “The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms, demonstrating that current knowledge of protein folding physics is incomplete [4]. Our previous studies on the GA /GB system demonstrated that protein structure can be encoded by a small number of essential residues, and that a very limited subset of intra-protein interactions can tip the balance from one fold (4b+a) to another (3a) [5, 6]. These observations reveal an additional layer of complexity in protein folding. While mutations often appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and ab initio and knowledge-based prediction algorithms.  Mutations on the protein sequence may appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.
Further, Maqbool et al., 2015 (Biochemical Society Transactions, Vol. 43, No. 5, p. 1011-1017) discuss the function of the substrate-binding protein (SBP) subunit of ATP-binding cassette (ABC) transporters and reports that “subtle changes in binding-site architecture, including changes in side chains not directly involved in ligand co-ordination, can result in significant alteration of substrate range in novel and unpredictable ways” (e.g. Abstract).  When comparing YtfQ and its closest sequence and structural homologue, the D-ribopyranose-binding protein RbsB, introduction of a charge (a phenylalanine in RbsB to an arginine (Arg17) in YtfQ) results in a salt-bridge forming with Asp90, which alters its conformation such that it now points away from the binding pocket.  “The “space” created is where the extended form of the furanose sugars sits.  However, one would have great difficulty in predicting this change from sequence analysis alone.  Overall, although almost half of the binding pocket is conserved, the sugars all sit in different conformations within their respective binding pockets, making it very difficult to predict ab initio what a particular binding pocket is going to recognize beyond being a monosaccharide” (e.g. p. 1012, right column, 1st full paragraph).  Maqbool concludes that “using sequence based analysis, a protein can be placed into one of the clusters and this can give a likely prediction of the overall ‘class’ of substrate that an uncharacterized ABC transporter might recognize.  However, as we have seen, it is then currently almost impossible to make a very st paragraph).  Clearly, the exact type of substrate the substrate-binding protein (SBP) will bind was unpredictable from mere amino acid sequence analysis.
Cruz et al., 2017 (Methods in Molecular Biology, Vol. 1654, Chapter 5, pp. 55-75) state “protein function is a concept that can have different interpretations in different biological contexts, and the number and diversity of novel proteins identified by large-scale “omics” technologies poses increasingly new challenges” (e.g. Abstract).  “The computational annotation of protein function has therefore emerged as a problem at the forefront of computation and molecular biology.  However, prediction of function from sequence is a considerably more complex enterprise than a simple sequence database search” (e.g. p. 56, 2nd paragraph).  “If two proteins are homologous, it means that they share a common evolutionary origin, but it does not guarantee that these two proteins will have the same function”.  “Concerning about different kinds of homology, in general, functions from ancestral origin tend to be conserved more in orthologs than in paralogs, but frequently distinguishing between them is not a straightforward task and even orthologs may diverge functionally” (e.g. p. 61, 2nd paragraph).  “Further, even for unknown proteins that’s function can be determined automatically, there are many reasons that makes this a complex task: protein function can be studied from its molecular role to its metabolic or phenotypic effect in the whole cell; the experimental characterization of a protein is performed at a particular condition of temperature, pH, ligands concentration, etc., frequently given just partial description of its function; proteins are often multifunctional…; annotation errors may occur due to experiment interpretation; and protein function is generally associated to gene names, difficult to predict in diverse isoforms” (e.g. p. 71, 1st paragraph).

In addition, the claims read on allogeneic and xenogeneic cell therapy.  It was known in the art that the host immune system would reject allograft or xenograft in cell or organ transplantation.  The specification fails to provide adequate guidance and evidence for whether allogeneic or xenogeneic amniotic fluid derived cells delivered into various patients can survive the rejection from host immune system.  Ikehara et al., 2013 (Frontier in Cell and Developmental Biology, Vol. 1, Article 2, p. 1-2) points out that immunological rejection is a major barrier to successful stem cell transplantation.  A person’s immune system may also recognize the transplanted cells as foreign bodies and this can trigger an immune reaction that results in the rejection of the transplanted cells (e.g. p. 1, right column).  Cooper et al., 2015 (International Journal of Surgery, Vol. 23, p. 211-216) discusses immunological barriers to xenotransplantation.  When a pig organ is transplanted into a human or nonhuman primate, there is an immediate immune response, known as hyperacute rejection, and IgM and IgG antibody nd and 3rd paragraphs).  Even when hyperacute rejection was prevented, a similar form of rejection occurred, generally within a few days or weeks- acute humoral xenograft rejection (AHXR).  It is also related to the deposition of antibody and complement, which activate the endothelium and the effect of graft infiltration by innate immune cells that together destroy the graft (e.g. p. 212, right column, 3rd full paragraph).  Liu et al., 2017 (Frontiers in Immunology, Vol. 8, article 645, p. 1-6) reports that MHC molecules are distinct between individuals, leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells.  MHC class I molecules are expressed on most of the nucleated cells and MHC class II molecules are expressed primarily on antigen presenting cells.  MHC class I molecules are required to activate CD8+ cytotoxic T cells that can destroy target cells, and MHC class II molecules are required to activate CD4+ helper T cells that are critical to activate other immune cells including cytotoxic T cells.  Certain cell types lacking the expression of MHC class I molecules such as stem cells and cancer cells are rejected by natural killer cells (e.g. p. 2, left column, 3rd paragraph).  It appears that apart from natural antibodies, other innate immune system elements actively participate in hyperacute rejection and acute humoral xenograft rejection (AHXR), and represent a barrier to xenograft acceptance that may be particularly difficult to overcome, and MHC class I and II play important roles in leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to isolate different amniotic fluid derived cells from numerous different organisms, characterization of those amniotic fluid derived cells isolated from different organisms, characterization of the amniotic fluid derived cells after the cells are cultured under conditions resembling the tumor microenvironment, identification of the types of gliomas or brain neoplasms in a patient, administration of the amniotic fluid derived cells to the patient via various administration routes, trial and error experimentation to determine the efficiency of delivering the cells to various target site in said patient via various administration routes, trial and error experimentation to test the pathological symptoms of the various types of gliomas and other brain neoplasms after the administration of the cells, and trial and error experimentation to determine whether the administration of cells to the patient via various administration routes would be able to provide sufficient therapeutic effect to treat various gliomas or other brain neoplasms in vivo.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of one of ordinary skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632